UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4256


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KEVIN FORDE, a/k/a Miami Kev,

                Defendant - Appellant.



                            No. 13-4261


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ALANO CHRISTOBO BLANCO,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Newport News. Mark S. Davis, District
Judge. (4:11-cr-00089-MSD-DEM-3; 4:11-cr-00089-MSD-DEM-24)


Submitted:   January 30, 2014             Decided:   March 10, 2014


Before SHEDD, DIAZ, and FLOYD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Charles D. Lewis, Richmond, Virginia; Robert C. Neeley, Jr.,
Virginia Beach, Virginia, for Appellants. Dana J. Boente, Acting
United States Attorney, Eric M. Hurt, Assistant United States
Attorney, Mythili Raman, Acting Assistant Attorney General,
Louis A. Crisostomo, Organized Crime and Gang Section, Daniel
Steven Goodman, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               A federal jury found Kevin Forde and Alano Christobo

Blanco guilty of conspiracy to possess with intent to distribute

and   distribute          cocaine       and    cocaine   base,    in    violation          of   21

U.S.C.    §    846        (2012).        In    addition,    Forde      was    convicted         of

distribution         of    cocaine,       in    violation   of    21    U.S.C.       §   841(a)

(2012),       and    use       of   a    communication      facility         to    commit       an

offense, in violation of 21 U.S.C. § 843(b)(2012); and Blanco

was   convicted           of    conspiracy      to   commit    money     laundering,            in

violation of 18 U.S.C. § 1956(h) (2012), and interstate travel

in aid of racketeering, in violation of 18 U.S.C. § 1952(a)(3)

(2012).        The district court sentenced Forde to 300 months of

imprisonment and Blanco to 235 months of imprisonment and they

now appeal.         Finding no error, we affirm.

               Forde argues on appeal that the district court erred

in denying his motion to sever the trials.                        We review the denial

of a motion to sever for abuse of discretion.                           United States v.

Dinkins, 691 F.3d 358, 367 (4th Cir. 2012), cert. denied, 133 S.

Ct. 1278 (2013).               “[W]hen an indictment properly has joined two

or more defendants under the provisions of [Fed. R. Crim. P.]

8(b), severance pursuant to [Fed. R. Crim. P.] 14 is rarely

granted.”           Id.    at    368    (citation     omitted).         “To       successfully

challenge      the        district      court’s      refusal     to    sever       under    Rule

14(a), [Forde] faces the daunting task of demonstrating that

                                                 3
there was a serious risk that a joint trial would . . . prevent

the    jury     from     making       a   reliable         judgment      about     guilt     or

innocence.”         United States v. Blair, 661 F.3d 755, 770 (4th Cir.

2011) (internal quotation marks omitted).                           Moreover, “we will

not reverse a denial of a motion to sever absent a showing of

clear prejudice.”            Dinkins, 691 F.3d at 368 (citations omitted).

We have thoroughly reviewed the record and the relevant legal

authorities and conclude that the district court did not abuse

its discretion in denying Forde’s motion to sever.

               Blanco argues on appeal that there was insufficient

evidence       to    support        the   jury’s         verdict    on      the   charge     of

conspiracy to commit money laundering.                           We review a district

court’s decision to deny a Fed. R. Crim. P. 29 motion for a

judgment of acquittal de novo.                  United States v. Smith, 451 F.3d
209,    216     (4th     Cir.       2006).           A    defendant      challenging        the

sufficiency         of   the   evidence        faces       a   heavy     burden.      United

States v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997).                                     The

verdict of a jury must be sustained “if, viewing the evidence in

the    light    most     favorable        to   the       prosecution,       the   verdict    is

supported by ‘substantial evidence.’”                          Smith, 451 F.3d at 216

(citations omitted).                Substantial evidence is “evidence that a

reasonable          finder     of    fact      could       accept      as    adequate       and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.”            Id. (internal quotation marks and citation

                                               4
omitted).      Furthermore, “[t]he jury, not the reviewing court,

weighs   the     credibility        of       the     evidence     and     resolves        any

conflicts in the evidence presented.”                     Beidler, 110 F.3d at 1067

(internal quotation marks and citation omitted).                          “Reversal for

insufficient evidence is reserved for the rare case where the

prosecution’s failure is clear.”                   Id. (internal quotation marks

and citation omitted).

            Under    18    U.S.C.        §    1956(a)(1)(B)(i)          (2012),      it    is

unlawful for a person who knows that the property involved in a

financial      transaction     represents            the     proceeds        of   unlawful

activity to conduct a financial transaction with those proceeds,

knowing that the transaction is designed to conceal or disguise

the source of those proceeds.

     To obtain a conviction for money laundering conspiracy
     under 18 U.S.C. § 1956(h), the Government must prove
     the following essential elements: (1) the existence of
     an agreement between two or more persons to commit one
     or more of the substantive money laundering offenses
     proscribed under 18 U.S.C § 1956(a) or § 1957; (2)
     that the defendant knew that the money laundering
     proceeds had been derived from an illegal activity;
     and (3) the defendant knowingly and voluntarily became
     part of the conspiracy.

United   States     v.    Green,    599 F.3d 360,      371   (4th    Cir.   2010)

(citation   omitted).         Our    review          of   the    record      leads   us    to

conclude that the Government provided substantial evidence to

support the jury’s finding of guilt.




                                              5
              Blanco also argues that the district court erred in

calculating the drug weight, by including in the calculation a

conversion of an amount of currency to an equivalent amount of

cocaine.      “The calculation of the amount of drugs which results

in the establishment of the base offense level is a factual

determination subject to review only for clear error.”                 United

States v. Hicks, 948 F.2d 877, 881 (4th Cir. 1991) (citation

omitted).      We will “find clear error only if, on the entire

evidence, we are left with the definite and firm conviction that

a mistake has been committed.”             United States v. Manigan, 592
F.3d 621,    631   (4th   Cir.   2010)   (internal   quotation   marks   and

citation omitted).

              A district court may consider the drug equivalent of

cash seized as relevant conduct for purposes of calculating the

drug weight attributable to a defendant.               Hicks, 948 F.2d at

882.   The court should consider such an amount when there are no

drugs seized or the amount of drugs seized fails to reflect the

scale of the offense and when the cash was part of the same

course of conduct as the offense of the conviction.                See id. at

882-83; see also U.S. Sentencing Guidelines Manual § 2D1.1 cmt.

n.5 (2013).      We conclude that the district court did not commit

clear error in calculating the drug weight attributed to Blanco.

              Accordingly, we affirm the judgments of the district

court and deny Forde’s motion to file a pro se supplemental

                                       6
brief.     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented   in   the   materials

before this court and argument would not aid in the decisional

process.

                                                                  AFFIRMED




                                    7